Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
.                        
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1.  Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I.  Claims 82-86 and 88-90, drawn to a multimeric polypeptide comprising a cancer-associated epitope and a MHC class I polypeptide and composition thereof, and drawn to a method of selectively modulating the activity of a cancer-associated specific T cell in an individual or to a method of treating cancer in an individual, either comprising administering to the individual an effective amount of the multimeric polypeptide of claim 82.

Group II.  Claim 87, drawn to a nucleic acid comprising a nucleotide sequence encoding a first and/or second polypeptide according to claim 82.  



Group IV.  Claim 96, drawn to a nucleic acid comprising a nucleotide sequence encoding a first and/or second polypeptide according to claim 91.

Group V. Claims 98 and 99, drawn to a method of selectively modulating the activity of a self epitope-specific T cell in an individual or to a method of treating an autoimmune disorder in an individual, either comprising administering to the individual an effective amount of the multimeric polypeptide of claim 91.

Group VI.  Claims 100-104 and 106, drawn to multimeric polypeptide comprising a pathogen-associated epitope and composition thereof.

Group VII. Claim 105, drawn to a nucleic acid comprising a nucleotide sequence encoding and first and/or second polypeptide according to claim 100.

Group VIII. Claims 107 and 108, drawn to a method of selectively modulating the activity of a pathogen-associated epitope-specific T cell in an individual or to a method of treating a pathogenic infection in an individual, either method comprising administering an effective amount of the multimeric polypeptide of claim 100.

Group IX.  Claims 109-113 and 115, drawn to a multimeric polypeptide comprising a cancer-associated epitope and a MHC class II polypeptide and composition thereof.

Group X.  Claim 114, drawn to a nucleic acid comprising a nucleotide sequence encoding a first and/or second polypeptide according to claim 109.

Group XI: Claims 116 and 117, drawn to a method of selectively modulating the activity of a cancer-associated epitope-specific T cell in an individual or to a method of treating cancer in an individual, either method comprising administering an effective amount of the multimeric polypeptide of claim 109.

Group XII: Claims 118-122 and 124, drawn to a multimeric polypeptide comprising a self epitope and a MHC class II polypeptide and composition thereof.

Group XIII: Claim 123, drawn to a nucleic acid comprising a nucleotide sequence encoding a first and/or second polypeptide according to claim 118.

Group XIV: Claims 125 and 126, drawn to a method of selectively modulating the activity of a self epitope-specific T cell in an individual or to a method of treating an autoimmune disorder in an individual, either method comprising administering an effective amount of a multimeric polypeptide of claim 118.  

Group XV: Claims 127-131 and 133, drawn to a multimeric polypeptide comprising a pathogen-associated epitope and a MHC class II polypeptide and composition thereof.

Group XVI: Claim 132, drawn to a nucleic acid comprising a nucleotide sequence encoding a first and/or second polypeptide according to claim 127.

Group XVII: Claims 134 and 135, drawn to a method of selectively modulating the activity of a pathogen-associated epitope-specific T cell in an individual or to a method of treating a pathogenic infection in an individual, either method comprising administering an effective amount of the multimeric polypeptide of claim 127.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-XVII lack unity of invention because the groups do not share the same or corresponding technical feature, as the epitopes, critical to the function of the polypeptide, do not share a significant structural similarity and have different uses as is evidenced by the method claims. 

2.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

Group I: a specific species of fully defined polypeptide having specific components in a specific order with particularity to the recitation in the claims, and to be used in the claimed method. 

For example, Applicant might elect the configuration at parts “a” and “b” recited in claim 83 and the immunomodulatory polypeptide has a N19 substitution based on the a amino acid numbering set forth in SEQ ID NO: 1, and the polypeptide is present in a monomer.

Group II:  a specific species of nucleic acid encoding a specific species of first and/or second polypeptide of claim 82.  For example, Applicant might elect a nucleic acid [molecule] that encodes the first polypeptide.

Group III:  a specific species of fully defined polypeptide having specific components in a specific order with particularity to the recitation in the claims.  

For example, Applicant might elect the configuration at parts “a” and “b” recited in claim 92 and the immunomodulatory polypeptide has a N19 substitution based on the a amino acid numbering set forth in SEQ ID NO: 1, and the polypeptide is present in a monomer.

Group IV:  a specific species of nucleic acid encoding a specific species of first and/or second polypeptide of claim 82.  For example, Applicant might elect a nucleic acid [molecule] that encodes the first polypeptide.  

Group VI:  fully defined polypeptide having specific components in a specific order with particularity to the recitation in the claims.

For example, Applicant might elect the configuration at parts “a” and “b” recited in claim 101 and the immunomodulatory polypeptide has a N19 substitution based on the a amino acid numbering set forth in SEQ ID NO: 1, and the polypeptide is present in a monomer.

Group VII: a specific species of nucleic acid encoding a specific species of first and/or second polypeptide of claim 100.  For example, Applicant might elect a nucleic acid [molecule] that encodes the first polypeptide.

Group IX:  a specific species of fully defined polypeptide having specific components in a specific order with particularity to the recitation in the claims.  

For example, Applicant might elect the configuration at parts “a” and “b” recited in claim 110 and the immunomodulatory polypeptide has a N19 substitution based on the a amino acid numbering set forth in SEQ ID NO: 1, and the polypeptide is present in a monomer.

Group X:  a specific species of nucleic acid encoding a specific species of first and/or second polypeptide of claim 109.  For example, Applicant might elect a nucleic acid [molecule] that encodes the first polypeptide.  

Group XII: a specific species of fully defined polypeptide having specific components in a specific order with particularity to the recitation in the claims.  

For example, Applicant might elect the configuration at parts “a” and “b” recited in claim 119 and the immunomodulatory polypeptide has a N19 substitution based on the a amino acid numbering set forth in SEQ ID NO: 1, and the polypeptide is present in a monomer.

Group XIII: a specific species of nucleic acid encoding a specific species of first and/or second polypeptide of claim 118.  For example, Applicant might elect a nucleic acid [molecule] that encodes the first polypeptide.  

Group XV: a specific species of fully defined polypeptide having specific components in a specific order with particularity to the recitation in the claims.  

For example, Applicant might elect the configuration at parts “a” and “b” recited in claim 128 and the immunomodulatory polypeptide has a N19 substitution based on the a amino acid numbering set forth in SEQ ID NO: 1, and the polypeptide is present in a monomer.

Group XVI: a specific species of nucleic acid encoding a specific species of first and/or second polypeptide of claim 127.  For example, Applicant might elect a nucleic acid [molecule] that encodes the first polypeptide.  

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
In the instant case, the immunomodulatory polypeptide comprised in the multimeric polypeptide is a genus of variant polypeptides having different amino acid sequences that contribute to the functional property of reduced binding to one or more receptors to different degrees. In addition, the different multimeric polypeptides have different structures, each comprising components that are present in different configurations, including wherein the multimeric polypeptides are comprised as a monomer or a dimer in a protein. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 82, 87, 89- 91, 96, 98-100, 105, 107-109, 114, 116-118, 123, 125-127, 132, 134 and 135.

3.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

4.  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644